                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 LATEEF AKANDE,                                        Case No. 19‐CV‐1821 (NEB/TNL)

                      Petitioner,

 v.                                                       ORDER ON REPORT AND
                                                           RECOMMENDATION
 WARDEN FIKES,

                      Respondent.



       The Court has received the September 5, 2019 Report and Recommendation of United

States Magistrate Judge Tony N. Leung. [ECF No. 5 (“R&R”).] No party has objected to the R&R,

and the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73

F.3d 793, 795 (8th Cir. 1996) (per curiam). Akande argues that under United States v. Haymond, 139

S. Ct. 2369 (2019), his term of incarceration must be reduced by his term of supervised release.

[See ECF No. 1.] The Court agrees with the R&R that Akande misunderstands Haymond. See R&R

at 6. The narrow question decided by the controlling opinion in Haymond concerned the

constitutionality of 28 U.S.C. § 3583(k). Haymond, 139 S. Ct. at 2385–86. The Court does not

understand Haymond to reach the remedy Akande seeks here. Accordingly, the Court finds no

clear error.

       Based upon all the files, records, and proceedings in the above‐captioned matter, IT IS

HEREBY ORDERED THAT:

       1. This Court ACCEPTS the R&R [ECF No. 5];
      2. Petitioner’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 [ECF No. 1] is

         DISMISSED WITHOUT PREJUDICE; and

      3. Petitioner’s motion to proceed in forma pauperis [ECF No. 2] is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 31, 2019                       BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge
